Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.  	The information disclosure statements (IDSs) submitted on 08/03/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2020/0098675 A1) in view of Ishii (US.2007/0040983 A1).

 	Pertaining to claim 1, Chang et al. discloses A display screen (see figs. 1-5) comprising a display panel (20a, see fig. 2A), at least one control chip (12, see figs. 1-2), and a chip on film (COF) (10a, see figs. 2-8) disposed corresponding to the at least one control chip (12), the COF i(10a) s used to connect the display panel (20a) and the at least one control chip (12); wherein each control chip (12) comprises a plurality of 
 	But, Chang et al. does not explicitly teach wherein two of the plurality of connection points are provided with a lead end respectively, and the two lead ends are used for connecting an external test circuit.  
 	However, Ishii teaches wherein two of the plurality of connection points are provided with a lead end respectively, and the two lead ends are used for connecting an external test circuit.  (See paragraph [0078]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two of the plurality of connection points are provided with a lead end respectively, and the two lead ends are used for connecting an external test circuit in the device of Chang et al. based on the teachings of Ishii in order to provides an electro-optical device capable of easily performing a test after an element substrate and a counter substrate are bonded to each other and having a small size, a method of testing the electro-optical device, and an electronic apparatus including the electro-optical device (Summary).

 	Pertaining to claim 2, Chang et al., wherein each COF (10a) has a plurality of first connection pins (13) electrically connected to the display panel (20a) and a plurality of second connection pins (23) electrically connected to the control chip (12), wherein the plurality of second connection pins (23) are in one-to-one (see paragraph [0029]) correspondence with a plurality of connection points (13, 23 and 24) on the control chip (12).  

 	Pertaining to claim 3, Chang et al., wherein the plurality of second connection pins (23) are connected in one-to-one correspondence with sources of the plurality of thin film transistors in the COF (23).  

 	Pertaining to claim 4, Chang et al., wherein the plurality of second connection pins (23) are arranged in parallel (see figs. 5-7) along a first direction, and electrical signals connected by the two adjacent second connection pins (23, 24) are logically adjacent, wherein the first direction is parallel (see paragraph [0027]) to one of side edges of the display panel (21).  

 	Pertaining to claim 5, Chang et al., as modified by Ishii discloses wherein the lead ends comprise a first lead end and a second lead end (the first and second 102 of Ishii), wherein the first lead end and the second lead end (102 of Ishii) are respectively disposed on two connection points (see paragraph [0078], lines 12-18 of Ishii), and electrical signals connected by the two connection points are logically adjacent (see fig. 1 of Ishii).

 	Pertaining to claim 6, Chang et al. as modified by Ishii discloses wherein the first lead end (102 of Ishii) is disposed at a first connection point disposed along the first direction, and the second lead end is disposed at a last connection point disposed along the first direction (see paragraph [0078], lines 12-18 of Ishii).  

Pertaining to claims 7 and 8, Chang et al., as modified by Ishii wherein the display screen (see paragraph [0121], lines 2-7 of Ishii) further comprises a protective film (53, see paragraph [0077] of Ishii) covering the lead ends (the end of 102 of Ishii).
 	But, Chang et al. does not explicitly teach wherein the protective film is an electrically insulating material and insulating paint
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the protective film out of an electrically insulating material and insulating paint, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of providing reduce cost and eliminates condensation. In re Leshin, 125 USPQ 416.

 	Pertaining to claim 9, Chang et al., as modified by Ishii wherein the display panel is a liquid crystal display panel (110R, 1110B and 1110G, see paragraph [0151] of Ishii).

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2020/0098675 A1) in view of Ishii (US.2007/0040983 A1) as applied to claim 1 above, and further in view of Min et al. (US 2019/0244906 A1).
 
 	Pertaining to claim 10, Chang et al., and Ishii disclose all the claimed limitations except wherein the display panel is an organic light emitting diode display panel.

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a display panel is an organic light emitting diode display panel in the device of Chang et al. based on the teachings of Min et al. in order to provides Semiconductor package such as chip-on film (COF) package and display driver integrated circuit package used in display device such as TV and mobile phone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meng et al. (US 2017/0196080 A1) and Naitoh et al. (US 2001/0050431). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848